 



Exhibt 10.1



 



INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into, and is
effective, as of May ___, 2014 (the “Effective Date”) by and between Trade
Street Residential, Inc., a Maryland corporation (the “Company”), and
_____________________ (the “Indemnitee”).

 

WHEREAS, the Articles of Restatement of the Company (the “Charter”) and the
Third Amended and Restated Bylaws of the Company (the “Bylaws”) and the
provisions of the Maryland General Corporation Law (the “MGCL”) provide for
indemnification by the Company of its directors and officers as provided
therein, and the Indemnitee has been serving and continues to serve as a
director of the Company partly in reliance on such provision;

 

WHEREAS, to provide the Indemnitee with additional contractual assurance of
protection against personal liability in connection with certain proceedings
described below, the Company desires to enter into this Agreement;

 

WHEREAS, the MGCL expressly recognizes that the indemnification provisions of
Section 2-418 of the MGCL are not exclusive of any other right to which a person
seeking indemnification may be entitled under the Charter or the Bylaws, a
resolution of stockholders or directors, an agreement or otherwise, and this
Agreement is being entered into pursuant to and in furtherance of the Charter
and the Bylaws, as permitted by the MGCL and as authorized by the Charter and
the Board of Directors of the Company (the “Board”); and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as a member
of the Board and in consideration of the Indemnitee’s so serving, and to provide
the Indemnitee with specific contractual assurance that indemnification will be
available to the Indemnitee regardless of, among other things, any amendment to
or revocation of the Charter or the Bylaws, or any acquisition transaction
relating to the Company, the Company desires to indemnify the Indemnitee and to
make arrangements pursuant to which Indemnitee may be advanced or reimbursed
expenses incurred by the Indemnitee in certain proceedings described below,
according to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee hereby agree as follows:

 

SECTION 1. Definitions. For purposes of this Agreement:

 

(a)“Change in Control” means the first of the following events to occur after
the Effective Date:

 

(i)  any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or group of
persons, together with its “affiliates” (as defined in Rule 12b-2 under the
Exchange Act), but excluding (A) the Company or any of its subsidiaries, (B) any
employee benefit plan of the Company or (C) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, after the date hereof
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) of securities of the Company representing more
than fifteen percent (15%) of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors
(not including in the securities beneficially owned by such person securities
acquired directly from the Company);

 

(ii)  a majority of the Board shall consist of individuals who are not
Continuing Directors. For purposes hereof, “Continuing Directors” means, as of
any date of determination, (A) an individual who on the date two years prior to
such determination date was a member of the Board, or (B) any new director whose
nomination for election by the Company’s stockholders was approved by a vote of
a majority of the directors then still in office who either were directors on
the Effective Date or whose nomination for election was previously so approved
(it being understood that each member of the Board on the Effective Date shall
be considered a Continuing Director);

 



 

 

 

(iii)  the consummation of a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or
entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;

 

(iv)  the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company, or there is consummated an agreement for the sale or
disposition by the Company of assets comprising more than eighty percent (80%)
of the total value of all of the Company’s assets; or

 

(v)  the occurrence of any transaction or series of transactions deemed by the
Board, in good faith, to constitute a change in control of the Company.

 

Notwithstanding the foregoing, (1) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the
outstanding voting securities of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership of the outstanding voting securities of an entity which
owns all or substantially all of the assets of the Company immediately following
such transaction or series of transactions, and (2) a “Change in Control” shall
not occur for purposes of this Agreement as a result of any primary or secondary
offering of Company voting securities to the general public pursuant to a
registration statement that has been declared effective by the United States
Securities and Exchange Commission.

 

(b) “Corporate Status” means the status of a person as a present or former
director, officer, employee or agent of the Company or of any predecessor or as
a director, trustee, officer, partner, manager, managing member, fiduciary,
employee or agent of any other foreign or domestic corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise for which such person is or was serving in such capacity at the
request of the Company. As a clarification and without limiting the
circumstances in which the Indemnitee may be serving at the request of the
Company, service by the Indemnitee shall be deemed to be at the request of the
Company if the Indemnitee serves or served as a director, trustee, officer,
partner, manager, managing member, fiduciary, employee or agent of any
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise of which (i) a majority of the voting
power or equity interest is owned directly or indirectly by the Company, or
(ii) the management is controlled, directly or indirectly, by means of voting
power or contract, by the Company or another entity so controlled by the
Company.

 

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification and/or advance
of Expenses is sought by the Indemnitee.

 

(d) “Effective Date” means the date set forth in the first paragraph of this
Agreement.

 

(e) “Expenses” shall include all reasonable and out-of-pocket attorneys’ fees
and costs, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, federal, state, local or foreign taxes
imposed on the Indemnitee as a result of the actual or deemed receipt of any
payment under this Agreement, ERISA excise taxes and penalties and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in or otherwise participating in a Proceeding.
Expenses shall also include Expenses incurred in connection with asserting
compulsory counterclaims that negate a plaintiff’s claims and Expenses incurred
in connection with any appeal resulting from any Proceeding including, without
limitation, the premium for, security for and other costs relating to any cost
bond, supersedeas bond or other appeal bond or its equivalent.

 

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law as applicable to Maryland and neither
is, nor in the past five years has been, retained to represent: (i) the Company
or the Indemnitee in any matter material to either such party, or (ii) any other
party to or participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement. If a Change in
Control has not occurred, Independent Counsel shall be selected by the Board,
with the approval of the Indemnitee, which approval will not be unreasonably
withheld. If a Change in Control has occurred, Independent Counsel shall be
selected by the Indemnitee, with the approval of the Board, which approval will
not be unreasonably withheld.

 



2

 

 

(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other proceeding (whether brought by or in the
right of the Company or otherwise and whether civil, criminal, administrative or
investigative), including any appeal therefrom, except one (i) known to the
Indemnitee before the Effective Date and (ii) pending or completed on or before
the Effective Date, unless otherwise specifically agreed in writing by the
Company and the Indemnitee. If the Indemnitee reasonably believes that a
particular situation may lead to or culminate in the institution of a
Proceeding, such situation shall also be considered a “Proceeding.”

 

SECTION 2. Services by the Indemnitee. The Indemnitee will serve as a director
of the Company. However, this Agreement shall not impose any independent
obligation on the Indemnitee or the Company to continue the Indemnitee’s service
to the Company beyond any period otherwise required by law or by other
agreements or commitments of the parties, if any.

 

SECTION 3. Indemnification - General. The Company shall indemnify, and advance
Expenses to, the Indemnitee (a) as provided in this Agreement and (b) otherwise
to the maximum extent permitted by Maryland law in effect on the date hereof or
to such extent as Maryland law thereafter from time to time may permit;
provided, however, that no change in Maryland law shall have the effect of
reducing the benefits available to the Indemnitee hereunder based on Maryland
law as in effect on the date hereof. The rights of the Indemnitee provided in
this Section 3 shall include, without limitation, the rights set forth in the
other sections of this Agreement, including any additional indemnification
permitted by Section 2-418(g) of the Maryland General Corporation Law (“MGCL”).

 

SECTION 4. Rights to Indemnification. Except as otherwise provided by
Section 13, if, by reason of the Indemnitee’s Corporate Status, the Indemnitee
was, is, or is threatened to be made, a party to any Proceeding, the Indemnitee
shall be indemnified by the Company against all judgments, penalties, fines and
amounts paid in settlement and all reasonable Expenses actually incurred by the
Indemnitee or on the Indemnitee’s behalf in connection with such Proceeding,
unless it is established, by clear and convincing evidence, that (i) the act or
omission of the Indemnitee was material to the matter(s) giving rise to the
Proceeding and (A) was committed in bad faith or (B) was the result of active
and deliberate dishonesty; (ii) the Indemnitee actually received an improper
personal benefit in money, property or services; or (iii) in the case of any
criminal Proceeding, the Indemnitee had reasonable cause to believe that the act
or omission was unlawful.

 

SECTION 5. Indemnification of Expenses of a Witness. Notwithstanding any other
provision of this Agreement, if the Indemnitee is or may be, by reason of the
Indemnitee’s Corporate Status, made a witness or otherwise asked to participate
in any Proceeding to which the Indemnitee is not a party, the Indemnitee shall
be paid or reimbursed all Expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection therewith within ten
(10) days after the receipt by the Company of a statement or statements
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by the Indemnitee.

 

SECTION 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of the
Indemnitee and such notice as the court shall require, may order indemnification
of the Indemnitee by the Company in the following circumstances:

 

(a)  if it determines the Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case the Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement and indemnification; or

 



3

 

 

(b)  if it determines that the Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not the
Indemnitee (i) has met the standards of conduct set forth in the Agreement or in
Section 2-418(b) of the MGCL or (ii) has been adjudged liable for receipt of an
improper personal benefit under Section 2-418(c) of the MGCL, the court may
order such indemnification as the court shall deem proper. However,
indemnification with respect to any Proceeding by or in the right of the Company
or in which liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses actually and
reasonably incurred by him or on his behalf in connection with a Proceeding.

 

SECTION 7. Partial Indemnity Required. If Indemnitee is entitled under any
provision of this Agreement to indemnification or advancement by the Company for
a portion of sums, losses or Expenses related to a Proceeding but not for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion thereof to which Indemnitee is entitled.

 

SECTION 8. Contribution. If the indemnification provided in this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any
reason, other than for failure to satisfy the standard of conduct set forth in
Section 4 or due to the provisions of Section 5, then, with respect to any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, penalties, and/or amounts paid or
to be paid in settlement, in connection with any Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against
Indemnitee.

 

SECTION 9. Advancement of Expenses. Except as otherwise provided in Section 13,
the Company shall, without requiring a preliminary determination of the
Indemnitee’s ultimate entitlement to indemnification hereunder, advance, pay or
reimburse all Expenses reasonably incurred by or on behalf of the Indemnitee in
connection with any Proceeding to which the Indemnitee is, or is threatened to
be made, a party by reason of the Indemnitee’s Corporate Status, in advance of
the final disposition of such Proceeding, from time to time and as incurred,
within ten (10) days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall include satisfactory evidence and documentation as
to the amount of such Expenses and shall be preceded or accompanied by (i) a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
he has met the standard of conduct necessary for indemnification by the Company,
as authorized by the MGCL and this Agreement and (ii) a written undertaking, in
substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
by or on behalf of the Indemnitee to repay the portion of any Expenses advanced
relating to claims, issues or matters in the Proceeding as to which it shall
ultimately be established, by clear and convincing evidence, that the Indemnitee
has not met such standard of conduct and is therefore not entitled to be
indemnified against such Expenses. The Indemnitee’s written certification
together with a copy of the statement paid or to be paid by the Indemnitee shall
constitute satisfactory evidence as to the amount of such Expenses. To the
extent that Expenses advanced to the Indemnitee do not relate to a specific
claim, issue or matter in the Proceeding, such Expenses shall be allocated on a
reasonable and proportionate basis. The undertaking required by this Section 9
shall be an unlimited general obligation by or on behalf of the Indemnitee and
shall be accepted without reference to the Indemnitee’s financial ability to
repay such advanced Expenses and without any requirement to post security
therefor. Advances shall be unsecured and interest free. Such advances are
deemed to be an obligation of the Company to the Indemnitee hereunder, and shall
in no event be deemed a personal loan.

 

SECTION 10. Procedure for Determining Entitlement to Indemnification.

 

(a)  To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification. The Indemnitee may submit one or more such
requests from time to time and at such time(s) as the Indemnitee deems
appropriate in his sole discretion. The officer of the Company receiving any
such request from the Indemnitee shall, promptly upon receipt of such a request
for indemnification, advise the Board in writing that the Indemnitee has
requested indemnification.

 



4

 

 

(b)  Upon written request by the Indemnitee for indemnification pursuant to
Section 10(a) of this Agreement, a determination, if required by applicable law,
with respect to the Indemnitee’s entitlement thereto shall promptly be made in
the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to the Indemnitee, which Independent Counsel shall be selected by the
Indemnitee and approved by the Board in accordance with Section 2-418(e)(2)(ii)
of the MGCL, which approval will not be unreasonably withheld; or (ii) if a
Change in Control shall not have occurred, (A) by the Board by a majority vote
of a quorum consisting of Disinterested Directors, or, if such a quorum cannot
be obtained, then by a majority vote of a duly authorized committee of the Board
consisting solely of one or more Disinterested Directors, (B) if Independent
Counsel has been selected by the Board in accordance with
Section 2-418(e)(2)(ii) of the MGCL and approved by the Indemnitee, which
approval shall not be unreasonably withheld, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to the Indemnitee, or
(C) if so directed by a majority of the members of the Board, by the
stockholders of the Company. If, with regard to Section 8 of this Agreement,
such a determination is not permitted by law or, in the case of a determination
to be made pursuant to Section 10(b)(ii), if by a majority vote a quorum of
Disinterested Directors so directs, such determination shall be made by an
appropriate court of the State of Maryland or the court in which the Proceeding
giving rise to the claim for indemnification is brought. If it is so determined
that the Indemnitee is entitled to indemnification or contribution, payment to
the Indemnitee shall be made within ten (10) days after such determination. The
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Indemnitee
and reasonably necessary to such determination in the discretion of the Board or
Independent Counsel if retained pursuant to clause (ii)(B) of this
Section 10(b). All reasonable Expenses actually incurred by the Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Company shall indemnify and
hold the Indemnitee harmless therefrom. The Company shall pay the fees and
expenses of Independent Counsel, if one is appointed.

 

SECTION 11. Presumptions and Effect of Certain Proceedings.

 

(a)  In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall in each
case presume that the Indemnitee is entitled to indemnification under this
Agreement if the Indemnitee has submitted a written request for indemnification
in accordance with Section 10(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
of any determination contrary to that presumption.

 

(b)  The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement, conviction, a plea of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, does not
create a presumption that the Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.

 

(c)  The knowledge and/or actions, or failure to act, of any other director,
officer, employee or agent of the Company or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise shall not be
imputed to the Indemnitee for purposes of determining any other right to
indemnification under this Agreement.

 

SECTION 12. Remedies of Indemnitee.

 

(a)  If (i) a determination is made pursuant to Section 10 of this Agreement
that the Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 9 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(b) of this Agreement within sixty (60) days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 7 of this Agreement within ten
(10) days after receipt by the Company of a written request therefor, or
(v) payment of indemnification or contribution pursuant to any other section of
this Agreement or the charter or Bylaws of the Company is not made within ten
(10) days after a determination has been made that the Indemnitee is entitled to
indemnification, the Indemnitee shall be entitled to an adjudication in an
appropriate court located in the State of Maryland, or in any other court of
competent jurisdiction, of his entitlement to such indemnification or advance of
Expenses. Alternatively, the Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
Arbitration Rules of the American Arbitration Association. Except as set forth
herein, the provisions of Maryland law (without regard to its conflicts of laws
rules) shall apply to any such arbitration. The Company shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration.

 



5

 

 

(b)  In any judicial proceeding or arbitration commenced pursuant to this
Section 12, the Indemnitee shall be presumed to be entitled to indemnification
or advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If the Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12, the
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 9 of this Agreement until a final determination is made with
respect to the Indemnitee’s entitlement to indemnification (as to which all
rights of appeal have been exhausted or lapsed). The Company shall, to the
fullest extent not prohibited by law, be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 12 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

 

(c)  If a determination shall have been made pursuant to Section 10(b) of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent an intentional misstatement in
connection with the request for indemnification by the Indemnitee of a material
fact, or an intentional omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading.

 

(d)  In the event that the Indemnitee, pursuant to this Section 12, seeks a
judicial adjudication of or an award in arbitration to enforce his rights under,
or to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
for, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration. If it shall be determined in such judicial
adjudication or arbitration that the Indemnitee is entitled to receive part but
not all of the indemnification or advance of Expenses sought, the Expenses
incurred by the Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.

 

(e)  Interest shall be paid by the Company to the Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay under this Section 12 for the period commencing with the
date on which the Indemnitee requests indemnification, reimbursement or advance
of any Expenses and ending on the date such payment is made to the Indemnitee by
the Company.

 

SECTION 13. Exceptions to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision herein to the contrary, the Indemnitee shall
not be entitled pursuant to this Agreement to:

 

(a)  indemnification or advancement of Expenses with respect to any Proceeding
brought by the Indemnitee, unless (i) the Proceeding is brought to enforce
indemnification or advancement of Expenses under this Agreement, and then only
to the extent in accordance with and as authorized by Section 12 of this
Agreement or (ii) the charter or Bylaws of the Company, a resolution of the
stockholders entitled to vote generally in the election of directors or of the
Board or an agreement approved by the Board to which the Company is a party
expressly provide otherwise;

 

(b) indemnification or advancement of Expenses to the extent prohibited by
Maryland law, except as set forth in Section 6 of this Agreement;

 

(c) indemnification or advancement of Expenses on account of any suit in which
judgment is rendered against Indemnitee for disgorgement of profits made from
the purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended;
or

 

(d) indemnification for amounts paid in settlement of any Proceeding without the
Company’s prior written consent, which shall not be unreasonably withheld.

 



6

 

 

SECTION 14. Defense of the Underlying Proceeding.

 

(a)  The Indemnitee shall notify the Company promptly upon being served with or
receiving any summons, citation, subpoena, complaint, indictment, information,
notice, request or other document relating to any Proceeding which may result in
the right to indemnification or the advance of Expenses hereunder and shall
include with such notice a description of the nature of the Proceeding and a
summary of the facts underlying the Proceeding; provided, however, that the
failure to give any such notice shall not disqualify the Indemnitee from the
right, or otherwise affect in any manner any right of the Indemnitee, to
indemnification or the advance of Expenses under this Agreement unless the
Company’s ability to defend in such Proceeding or to obtain proceeds under any
insurance policy is materially and adversely prejudiced thereby, and then only
to the extent the Company is thereby actually so prejudiced.

 

(b)  Subject to the provisions of the last sentence of this Section 14(b) and of
Section 14(c) below, the Company shall have the right to defend the Indemnitee
in any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify the Indemnitee of any such decision to
defend within fifteen (15) calendar days following receipt of notice of any such
Proceeding under Section 14(a) above. After delivery of such notice, approval of
such counsel by the Indemnitee and the retention of such counsel by the Company,
the Company will not be liable to the Indemnitee under this Agreement for any
fees of counsel subsequently incurred by the Indemnitee with respect to the same
Proceeding. The Company shall not, without the prior written consent of the
Indemnitee, which shall not be unreasonably withheld or delayed, consent to the
entry of any judgment against the Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of the Indemnitee, (ii) does
not include, as an unconditional term thereof, the full release of the
Indemnitee from all liability in respect of such Proceeding, which release shall
be in form and substance satisfactory to the Indemnitee, or (iii) would impose
any Expense, judgment, fine, penalty or limitation on the Indemnitee. This
Section 14(b) shall not apply to a Proceeding brought by the Indemnitee under
Section 12 above.

 

(c)  Notwithstanding the provisions of Section 14(b) above, if at any time
during the pendency of a Proceeding to which the Indemnitee is a party by reason
of the Indemnitee’s Corporate Status, (i) the Indemnitee reasonably concludes,
based upon an opinion of counsel approved by the Company, which approval shall
not be unreasonably withheld, that he may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (ii) the Indemnitee reasonably
concludes, based upon an opinion of counsel approved by the Company, which
approval shall not be unreasonably withheld, that an actual or apparent conflict
of interest or potential conflict of interest exists between the Indemnitee and
the Company, or (iii) if the Company fails to assume the defense of such
Proceeding in a timely manner, the Indemnitee shall be entitled to be
represented by separate legal counsel of the Indemnitee’s choice, subject to the
prior approval of the Company, which shall not be unreasonably withheld, at the
expense of the Company. In addition, if the Company fails to comply with any of
its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any Proceeding to deny or to recover from the Indemnitee the
benefits intended to be provided to the Indemnitee hereunder, the Indemnitee
shall have the right to retain counsel of the Indemnitee’s choice, subject to
the prior approval of the Company, which shall not be unreasonably withheld, at
the expense of the Company (subject to Section 12(d)), to represent the
Indemnitee in connection with any such matter.

 

SECTION 15. Non-Exclusivity; Survival of Rights; Subrogation.

 

(a)  The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights, by
indemnification or otherwise, to which the Indemnitee may at any time be
entitled under the MGCL or other applicable law, the Charter or Bylaws, any
agreement, a vote of the Company’s stockholders, a resolution of the Board, or
otherwise. Unless consented to in writing by the Indemnitee, no amendment,
alteration or repeal of this Agreement or any provision hereof shall limit or
restrict any right of the Indemnitee under this Agreement in respect of any
action taken or omitted by such the Indemnitee in his Corporate Status prior to
such amendment, alteration or repeal, regardless of whether a claim with respect
to such action or inaction is raised prior or subsequent to such amendment,
alteration or repeal. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right or remedy shall be
cumulative and in addition to every other right or remedy given hereunder or now
or hereafter existing at law or in equity or otherwise. The assertion of any
right or remedy hereunder, or otherwise, shall not prohibit the concurrent
assertion or employment of any other right or remedy.

 



7

 

 

(b)  In the event of any payment by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(c)  The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable or payable or reimbursable hereunder if and to
the extent that the Indemnitee has otherwise actually received such payment
under any insurance policy maintained by the Company, contract, agreement or
otherwise.

 

SECTION 16. Insurance. For so long as the Indemnitee serves as an officer or
director and for a period thereafter so long as the Indemnitee remains subject
to liability under applicable statutes of limitations, the Company will use its
reasonable best efforts to acquire directors and officers liability insurance,
on terms and conditions deemed appropriate by the Board, with the advice of
counsel, covering the Indemnitee or any claim made against the Indemnitee by
reason of his Corporate Status and covering the Company for any indemnification
or advance of Expenses made by the Company to the Indemnitee for any claims made
against the Indemnitee by reason of his Corporate Status. Without in any way
limiting any other obligation under this Agreement, the Company shall indemnify
the Indemnitee for any payment by the Indemnitee arising out of the amount of
any deductible or retention and the amount of any excess of the aggregate of all
judgments, penalties, fines, settlements and Expenses actually and reasonably
incurred by the Indemnitee in connection with a Proceeding over the coverage of
any insurance referred to in the previous sentence. The purchase, establishment
and maintenance of any such insurance shall not in any way limit or affect the
rights or obligations of the Company or the Indemnitee under this Agreement
except as expressly provided herein, and the execution and delivery of this
Agreement by the Company and the Indemnitee shall not in any way limit or affect
the rights or obligations of the Company under any such insurance policies. If
the Company receives from the Indemnitee any notice of the commencement of a
Proceeding, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
policy. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of such policy.

 

SECTION 17. Duration of Agreement; Binding Effect.

 

(a)  This Agreement shall continue until and terminate on the latest of (i) the
date that Indemnitee shall have ceased to have Corporate Status, (ii) the date
that Indemnitee is no longer subject to any actual or possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant to Section 12 of this Agreement), and (iii) the date the
Company has satisfied all of its obligations that arose under this Agreement
prior to the dates described in clauses (i) and (ii) hereof.

 

(b)  The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to any Indemnitee whose Corporate Status has ceased and shall inure to the
benefit of the Indemnitee and his spouse, assigns, heirs, devisees, executors
and administrators and other legal representatives.

 

(c)  The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 



8

 

 

(d)  The Company and the Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause the
Indemnitee irreparable harm. Accordingly, the parties hereto agree that the
Indemnitee may enforce this Agreement by seeking injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, the Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Indemnitee shall further be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertakings in connection therewith.
The Company acknowledges that, in the absence of a waiver, a bond or undertaking
may be required of the Indemnitee by a court, and the Company hereby waives any
such requirement of such a bond or undertaking.

 

SECTION 18. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(i) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (ii) such provision
or provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

SECTION 19. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

 

SECTION 20. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

SECTION 21. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

SECTION 22. Mutual Acknowledgement. Both the Company and the Indemnitee
acknowledge that in certain instances federal law or public policy may prohibit
the company from indemnifying the Indemnitee under this Agreement or otherwise.
The Indemnitee understands and acknowledges that the Company shall not be
required to provide indemnification or advance Expenses in violation of
applicable law.

 

SECTION 23. Notice to the Company’s Stockholders. To the extent required by the
MGCL, the Company shall report in writing to its stockholders the payment of any
amounts for indemnification of, or advancement of Expenses to, the Indemnitee
under this Agreement arising out of a Proceeding by or in the right of the
Company, with the notice of the meeting of stockholders of the Company next
following the date of the payment of any such indemnification or advancement of
Expenses or prior to the meeting.

 

SECTION 24. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (a)   If to the Indemnitee, to: the address set forth on the signature page
hereto.           (b)   If to the Company to:

 



9

 

 

              Trade Street Residential, Inc.
19950 Country Club Drive
Suite 800
Aventura, Florida  33180
Attn: Chief Executive Officer

 

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by the Indemnitee, as the case may be.

 

SECTION 25. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

 

SECTION 26. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to jurisdiction and venue of the courts of the State of New
York (which courts shall apply Maryland law) for all purposes in connection with
any Proceeding which arises out of or relates to this Agreement and agree that
any Proceeding instituted under this Agreement shall be commenced, prosecuted
and contained only in the courts of the State of New York (including any federal
courts therein). THE COMPANY AND INDEMNITEE HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

SECTION 27. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

 

 

[Remainder of page left intentionally blank; signature page follows]

 

 

10

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

  TRADE STREET RESIDENTIAL, INC.       By:     Name: Richard Ross   Title: Chief
Executive Officer      

 



  INDEMNITEE               Name:   Address:



 

 

11

 

 

 

 

EXHIBIT A

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Directors of Trade Street Residential, Inc.

 

     Re: Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

     

This undertaking is being provided pursuant to that certain Indemnification
Agreement effective as of April ___, 2014, by and between Trade Street
Residential, Inc. (the “Company”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
Expenses in connection with [DESCRIPTION OF PROCEEDING] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm that at all
times, insofar as I was involved as an officer and director of the Company, in
any of the facts or events giving rise to the Proceeding, I (1) did not act with
bad faith or active or deliberate dishonesty, (2) did not receive any improper
personal benefit in money, property or services and (3) in the case of any
criminal proceeding, had no reasonable cause to believe that any act or omission
by me was unlawful.

 

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related Expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this ___
day of ______________, 20__.

 

 

WITNESS:

(SEAL)

 

 

 

12



